UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMGAD ABDOU,
Petitioner, 18 Civ. 10407 (PAE)
-v- 17 Cr. 267 (PAE)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

PAUL A. ENGELMAYER, District Judge:

On September 17, 2019, the Court issued an order denying petitioner Amgad Abdou’s
pro se motion to vacate his conviction for aggravated identity theft in violation of 18 U.S.C.
§ 1028A. 18 Civ. 10407, Dkt. 15. The Court neglected to address whether petitioner is entitled
to a certificate of appealability. For the reasons stated in its earlier order, the Court declines,
nunc pro tunc, to issue a certificate of appealability and certifies that any appeal from this order
would not be taken in good faith; therefore, in forma pauperis status is denied for the purpose of
an appeal. Coppedge v. United States, 369 U.S. 438, 445 (1962).

SO ORDERED.

fk A Eanay fren

"PAUL A. ENGELMAYER
United States District Judge
Dated: November 12, 2019

New York, New York
